Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Claim Interpretation
The amendments to claim 16, to further specify that the first and second elements are triangular-shaped elements, provides enough structure such that the claim interpretation under 35 U.S.C. 112(f)is not longer invoked. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the triangular-shaped elements having a concave and convex surface of claim 27; 2) triangular-shaped elements being non-mating of claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 discloses that the triangular-shaped elements have mating concave and convex surfaces.  This is considered to be new matter since the originally filed disclosure does not support the elements having both a triangular shape and a concave/convex surface.  Paragraph [00105] discloses either a triangular portion or other configurations such as a concave or convex surface. Thus, the limitation in which the elements have both is considered to be new matter.
Claim 28 requires that the elements are both triangular-shaped and non-mating.  Paragraph [00105] discloses that the elements may be either be triangular-shaped or non-mating, but not both.  Thus, this limitation is considered to be new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 requires that the first and second elements have bot a triangular shape and convex/concave surfaces.  It is unclear how a triangle would have such rounded mating surfaces. For purposes of examination the concave surface is assumed to be a female or open space shaped in a triangle and the convex surface is assumed to be a male or triangular protruding shape. 
Claim 28 requires that the elements much be both triangular-shaped and non-mating.  It is unclear how this would work.  As the first body portion moved relative to the base, the triangular-shaped elements would act as engaging teeth, thus being mated.  For purposes of examination, the elements are assumed to be non-mating when the peaks and troughs of the triangular-shaped surface pass one another.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US 2010/0292796 A1) in view of Greenhalgh et al. (US 2011/0282453 A1).

Regarding claim 16, Greenhalgh (‘796) discloses a method, comprising: 
providing an intervertebral device having a base, a first body portion, and a second body portion (paragraph [0049] discloses a base refs. 6 & 76, a first body portion ref. 8 and a second body portion ref. 10, Fig. 1a), the base including first and second ends (see remarked Fig. 1a below, note that the ends may be reversed with departing from the scope or function of the implant), the first body portion configured to move in at least a first direction with respect to the base and the second body portion configured to move in at least a second direction with respect to the base (see remarked Fig. 1a below and Figs. 3a-3b), the base being configured to limit movement of the first body portion to movement between the first and second ends of the base (Fig. 5c shows the base limiting movement of the first body portion between side plate ref. 46 and lock ref. 76), the first body portion including a first element and the base portion including a second element (paragraph [0063] discloses a first engaging element ref. 50 and a second engaging element ref. 48); 
moving the first body portion in the first direction, the second body portion moving in the second direction in response to movement of the first body portion (Fig. 5c), the first element of the first body portion coupling to the second element of the base (Fig. 5c), but fails to disclose that the elements are triangular-shaped elements and that the coupling of the first and second elements prevents movement of the second body portion in a third direction.  

Greenhalgh ('453) teaches an analogous device (Abstract, Fig. 1) with a base (Fig.1, ref. 10) and a first body portion (Fig. 1, refs. 96, 108), wherein they are configured to be slidably engaged (Figs. 9 & 11). Greenhalgh teaches a plurality of triangular-shaped engaging elements on both of the first body portion and base (paragraphs [0080-83], refs. 152, 154, Figs. 15 - 16, note that Figs. 15 - 16 show the elements as triangular teeth). Greenhalgh teaches that the engaging elements provide additional resistance against movement in one direction and provide an interference fit to prevent or minimize translation (paragraphs [0081, 83]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the engaging elements of the base and the first body portion of Greenhalgh (‘796) to have the teeth or plurality of engaging elements as taught by Greenhalgh (‘453) for the purpose of providing addition resistance against movement in a direction along a longitudinal axis to prevent unwanted loosening or lowering of the 
    PNG
    media_image1.png
    706
    1201
    media_image1.png
    Greyscale
device and afford a user more control over the device.

Regarding claim 17, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, movement of the first body portion in the first direction results in increasing an area of the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by the base and first and second body portions.  Thus when the device is expanded, the void also increases in volume).  

Regarding claim 18, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, the method including deploying one or more therapeutic agents within the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by the base and first and second body portions in which therapeutic agents may be placed, paragraph [0022]).  .  

Regarding claim 19, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the one or more therapeutic agents includes a substance to encourage bone growth Greenhlagh (‘796) discloses bone growth factors).  

Regarding claim 20, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the base, and the first and second body portions form a void, a central axis of each of the base, and first and second body portions passing through the void (Greenhalgh (‘796), Figs. 4a-b show a top view in which the void may be seen, ref. 27 and a central axis of each portion of the device would pass through the void).  

Regarding claim 21, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein moving the first body portion in the first direction results in adjusting a height of the intervertebral device (Greenhalgh (‘796), Fig. 5c).  

Regarding claim 22, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the method further includes moving the first body portion in a fourth direction, and moving the first body portion in the first direction and the fourth direction results in adjusting a height the intervertebral device (Greenhalgh (‘796), Fig. 5c and see Fig. 1a above).  

Regarding claim 23, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a distal end of the device along a longitudinal axis of the base (the distal end may be oriented at the first end, thus see remarked Fig. 1a above).  

Regarding claim 24, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a proximal end of the device along a longitudinal axis of the base (the proximal end may be oriented at the first end).  

Regarding claim 25, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 21, wherein adjusting a height of the intervertebral device includes expanding the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16 - 17).  

Regarding claim 26, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 22, wherein adjusting the height of the intervertebral device includes expanding and contracting the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16- 17).   

Regarding claim 27, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first triangular-shaped element includes a concave surface and the second triangular-shaped element includes a mating convex surface (Greenhalgh ‘453, Fig. 15).  

Regarding claim 28, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses 8. the method of claim 16, wherein the first triangular-shaped element includes a first surface and the second triangular-shaped element includes a second surface, the first surface and the second surface being non-mating surfaces (as discussed above, the surfaces are assumed to be non-mating when the teeth of the triangles are not fully engaged).

Regarding claim 29, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein a gap is formed at the interface between the first triangular-shaped element and the second triangular-shaped element (as gap is formed when the base and first body portion are moved relative to one another and the triangular-shaped teeth ratchet passed on another).  

Regarding claim 30, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first triangular-shaped element and the second triangular-shaped element includes a tip and a vertical central axis passing through the tip, one or more of the first triangular-shaped element and the second triangular-shaped element being nonsymmetrical along its associated vertical central axis (Greenhalgh ‘453, paragraph [0081]).  

Regarding claim 31, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first triangular-shaped element and the second triangular-shaped element includes a tip and a vertical central axis passing through the tip, one or more of the first triangular-shaped element and the second triangular-shaped element being symmetrical along its vertical central axis (Greenhalgh ‘453, paragraph [0081]).  

Regarding claim 32, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first triangular-shaped element is a first of a plurality of first triangular-shaped elements and the second triangular-shaped element is a first of a plurality of second triangular-shaped elements (Greenhalgh ‘453, Figs. 15 - 16 show a plurality of elements).  

Regarding claim 33, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 22, wherein adjusting the height of the intervertebral device includes expanding or contracting the intervertebral device (Greenhalgh ‘796, Fig. 3a).  

Regarding claim 34, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the device is in a collapsed configuration when the first body portion is located at the first end of the base, and the device is in an expanded configuration when the first body portion is located at the second end of the base (as discussed above, the ends may be reversed as shown in remarked Fig. 1a to fulfill the limitations of this claim).

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that combining the deployment tool or locking rod 70 with the base of 6 of Greenhalgh ‘796 to define the claimed base element is improper. The Office respectfully disagrees.  Both components (refs. 6, 70) are shown to be part of the base (Fig. 5c) and furthermore claim 16 does not require that the base be monolithic or comprised of a single element. 
Applicant argues that the base, as defined by the Office, does not limit movement but prevents all movement. The Office respectfully disagrees.  The base is configured to limitation movement of the first body portion between the ends but does not prevent such movement (paragraph [0078] which discloses a resistive force while still allowing the device to be expanded, Fig. 5c). 
Applicant argues that the ramps of Greenhalgh ‘453 fails to teach the limitation of the base being configured to limit movement of the first body portion to movement between the first and second ends of the base.  It is noted that Greenhalgh ‘453 is not relied upon to teach this limitation, but only to teach the limitation of preventing movement in the third direction and the shape of the elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773